Gaynób, J.:
The parties had the right to settle the action, and the attorney’s lien was subject to such right. The law encourages such settlements, and does not permit attorneys’ liens to stand in the way of them. It is said in some decisions that where the parties collusively settle the action so as to defraud the attorney, he will, on showing that fact, and that his client is worthless, be permitted to prosecute the action to judgment in order to establish his right against the opposite party under his lien. This is rather fanciful at best; but no such case is here presented. I see no use citing the decisions on the subject. They are a bundle of confusion.
The motion is denied.